DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Interpretation
Attention is directed to MPEP 904.01 [R-08.2012].
The breadth of the claims in the application should always be carefully noted; that is, the examiner should be fully aware of what the claims do not call for, as well as what they do require. During patent examination, the claims are given the broadest reasonable interpretation consistent with the specification. See In re Morris, 127 F.3d 1048, 44 USPQ2d 1023 (Fed. Cir. 1997). See MPEP § 2111 - § 2116.01 for case law pertinent to claim analysis.


It is noted with particularity that narrowing limitations found in the specification cannot be inferred in the claims where the elements not set forth in the claims are linchpin of patentability.  In re Philips Industries v. State Stove & Mfg. Co, Inc., 186 USPQ 458 (CA6 1975).  While the claims are to be interpreted in light of the specification, it does not follow that limitations from the specification may be read into the claims.  On the contrary, claims must be interpreted as broadly as their terms reasonably allow.  See Ex parte Oetiker, 23 USPQ2d 1641 (BPAI, 1992).  In added support of this position, attention is directed to MPEP 2111 [R-11.2013], where, citing In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-51 (CCPA 1969),   is stated:
The court explained that “reading a claim in light of the specification, to thereby interpret limitations explicitly recited in the claim, is a quite different thing from ‘reading limitations of the specification into a claim,’ to thereby narrow the scope of the claim by implicitly adding disclosed limitations which have no express basis in the claim.” The 

Additionally, attention is directed to MPEP 2111.01 [R-07.2015], wherein is stated:
II.   IT IS IMPROPER TO IMPORT CLAIM LIMITATIONS FROM THE SPECIFICATION

“Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment.” Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004). 

Attention is also directed to MPEP 2111.02 II.  As stated herein:
II.    PREAMBLE STATEMENTS RECITING PURPOSE OR INTENDED USE
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

The claim preamble must be read in the context of the entire claim. The determination of whether preamble recitations are structural limitations or mere statements of purpose or use "can be resolved only on review of the entirety of the [record] to gain an understanding of what the inventors actually invented and intended to encompass by the claim." Corning Glass Works, 868 F.2d at 1257, 9 USPQ2d at 1966. If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) ("where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation")…  (Emphasis added)


Attention is directed to MPEP 2111.  As stated therein:
During patent examination, the pending claims must be "given their broadest reasonable interpretation consistent with the specification." The Federal Circuit’s en banc decision in Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. Cir. 2005) expressly recognized that the USPTO employs the "broadest reasonable interpretation" standard:


In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1364[, 70 USPQ2d 1827, 1830] (Fed. Cir. 2004). Indeed, the rules of the PTO require that application claims must "conform to the invention as set forth in the remainder of the specification and the terms and phrases used in the claims must find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description." 37 CFR 1.75(d)(1). (Emphasis added).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Standard for Obviousness.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Attention is directed to In re Jung, 98 USPQ2d 1174, 1178 (Fed. Cir. 2011) wherein is stated:
There has never been a requirement for an examiner to make an on-the-record claim construction of every term in every rejected claim and to explain every possible difference between the prior art and the claimed invention in order to make out a prima facie rejection. This court declines to create such a burdensome and unnecessary requirement. “[Section 132] does not mandate that in order to establish prima facie anticipation, the PTO must explicitly preempt every possible response to a section 102 rejection. Section 132 merely ensures that an applicant at least be informed of the broad statutory basis for the rejection of his claims, so that he may determine what the issues are on which he can or should produce evidence.” Chester, 906 F.2d at 1578 (internal citation omitted). As discussed above, all that is required of the office to meet its prima facie burden of production is to set forth the statutory basis of the rejection and the  reference or references relied upon in a sufficiently articulate and informative manner as to meet the notice requirement of § 132. As the statute itself instructs, the examiner must “notify the applicant,” “stating the reasons for such rejection,” “together with such information and references as may be useful in judging the propriety of continuing prosecution of his application.” 35 U.S.C. § 132. 


Attention is directed to the decision in KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007):
When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill in the art has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. 

It is further noted that prior art is not limited to the four corners of the documentary prior art being applied.  Prior art includes both the specialized understanding of one of ordinary skill in the art, and the common understanding of the layman.  It includes “background knowledge possessed by a person having ordinary skill in the art. . . [A] court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.”  KSR at 1396.
Suggestion, teaching or motivation does not have to be explicit and “may be found in any number of sources, including common knowledge, the prior art as a whole or the nature of the problem itself’” Pfizer, Inc. v. Apotex, Inc. 480 F.3d 1348, 82 USPQ2d 1321 (Fed. Cir. 2007) citing Dystar Textilfarben GMBH v. C. H. Patrick Co., 464 F.3d 1356 (Fed. Cir. 2006).

Admissions as Prior Art.
Attention is directed to MPEP 706.02 [R-07.2015]:
III.   RELIANCE ON ADMITTED PRIOR ART IN SUPPORT OF REJECTION
A statement by an applicant in the specification or made during prosecution identifying the work of another as “prior art” is an admission which can be relied upon for both anticipation and obviousness determinations, regardless of whether the admitted prior art would otherwise qualify as prior art under the statutory categories of 35 U.S.C. 102. Riverwood Int’l Corp. v. R.A. Jones & Co., 324 F.3d 1346, 1354, 66 USPQ2d 1331, 1337 (Fed. Cir. 2003); Constant v. Advanced Micro-Devices Inc., 848 F.2d 1560, 1570, 7 USPQ2d 1057, 1063 (Fed. Cir. 1988). See MPEP § 2129 for discussion on admissions as prior art. Where the admitted prior art anticipates the claim but does not qualify as prior 


Attention is directed to MPEP 2129 [R-08.2012], Admissions as Prior Art, which states in part:
I. ADMISSIONS BY APPLICANT CONSTITUTE PRIOR ART
A statement by an applicant in the specification or made during prosecution identifying the work of another as “prior art” is an admission **>which can be relied upon for both anticipation and obviousness determinations, regardless of whether the admitted prior art would otherwise qualify as prior art under the statutory categories of 35 U.S.C. 102. Riverwood Int’l Corp. v. R.A. Jones & Co., 324 F.3d 1346, 1354, 66 USPQ2d 1331, 1337 (Fed. Cir. 2003); Constant v. Advanced Micro-Devices Inc., 848 F.2d 1560, 1570, 7 USPQ2d 1057, 1063 (Fed. Cir. 1988).

Attention is also directed to Ex parte Shirley, (BPAI, 2009) Appeal No. 2009002352, which, at pages 21 and 26, states:
The Specification’s omission of the term “prior art” and inclusion of the prior-art disclaimer may initially appear to indicate that Appellants do not consider the single-step soft bake process to constitute prior art. To place these latter, contraindicative factors into the proper context though, we note that patent-application drafters regularly endeavor to avoid the indiscriminate or imprudent use of the descriptive label, “prior art.” See Riverwood Intern. Corp. v. R.A. Jones & Co., Inc., 324 F.3d 1346, 1354 (Fed. Cir. 2003) (citing In re Fout, 675 F.2d 297, 300 (CCPA 1982)) for the proposition that “section 102 is not the only source of … prior art. Valid prior art may be created by the admissions of the parties”); In re Nomiya, 509 F.2d 566, 571 (CCPA 1975) (holding that an Applicant’s labeling of certain figures as “prior art,” ipsissimis verbis, constituted an admission that the pictured subject matter was prior art relative to Applicant’s invention); MPEP § 21294 (instructing that “the examiner must determine whether the subject matter identified as ‘prior art’ is applicant’s own work, or the work of another. In the absence of another credible explanation, examiners should treat such subject matter as the work of another”).

***

The Specification’s omission of the term “prior art” and inclusion of the boilerplate prior-art disclaimer do not change our conclusion. In view of the record as a whole, these factors are ineffective in shielding Appellants from having their prior-art admissions treated as such.
Claims 51, 55-58, 62-64, and 69-72 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2011/0244455 A1 (Larson et al.) in view of US 2011/0257031 A1 (Bodeau et al.), US 2011/0045462 A1 (Fu et al.), US 2006/0234264 A1 (Hardenbol), US 2012/0021930 A1 (Schoen et al.), US 2009/0069194 A1 (Ramakrishnan)  and applicant’s admissions.

Larson et al., teach the detection of target nucleic acids where the target nucleic acid has been amplified, and is detected via the use of probes, where the probes, along with the amplified target, are in droplets that are in suspension in the form of droplets.  Also disclosed therein is the use of fluorophores (applicant’s “fluorescent dye”) that are released from the hybridized probe.  As stated at paragraph [0168]:
In this method of the invention, each droplet contains only a single target nucleic acid, if any at all. In the preferred embodiment, this is accomplished under the conditions of terminal dilution. Droplets that contain amplification products that are a wild-type of the target are detected based on emission from the fluorophore that is released from the probe that hybridizes to the wild-type of the target. Droplets that contain the variant of the target are detected based on emission from the fluorophore that is released from the probe that hybridizes to the variant of the target.  (Emphasis added)

 
As seen at paragraphs [0009], [0010], and [0012], Larson et al., teach the use of different groups of probes which can be combined, and that different probes can have different labels, which are preferably fluorescent labels, and which are released from the hybridized probe and thereby becomes detectable.  As disclosed therein:
[0009] Microfluidic droplets for multiplex analysis according to the invention contain a plurality of probes that hybridize to amplicons produced in the droplets. Preferably, the droplet contains two or more probes, e.g., 2, 3, 4, 5, 6, 7, 8, 9, 10, 12, 14, 16, 18, 20, 25, 30, 35, 40, 45, 50, 55, 60, 65, 60, 75, 80, 85, 90, 95, 100, 110, 120, 130, 140, 150, 160, 170, 180, 190, 200, 500, or more probes. Certain members of the plurality of probes include a detectable label. Members of the plurality of probes can each include the same a different detectable label. The detectable label is preferably a fluorescent label. The plurality of probes can include one or more groups of probes at varying concentrations. The one or more groups of probes can include the same detectable label which will vary in intensity upon detection, due to the varying probe concentrations. The droplets of the invention can further contain one or more reagents for conducting a polymerase chain reaction, such as a DNA or RNA polymerase, and/or dNTPs. (Emphasis added)

[0010] The present invention additionally relates to a method for detecting a plurality of targets in a biological sample using digital PCR in microfluidic droplets. The sample may be a human tissue or body fluid. Exemplary body fluids pus, sputum, semen, urine, blood, saliva, and cerebrospinal fluid.

*******

[0012] Certain members of the plurality of probes include a detectable label. Members of the plurality of probes can each include the same detectable label, or a different detectable label. The detectable label is preferably a fluorescent label…  (Emphasis added)

[0013] The first and second fluids can each be in droplet form. Any technique known in the art for forming droplets may be used with methods of the invention. An exemplary method involves flowing a stream of the sample fluid containing the nucleic acid template such that it intersects two opposing streams of flowing carrier fluid. The carrier fluid is immiscible with the sample fluid. Intersection of the sample fluid with the two opposing streams of flowing carrier fluid results in partitioning of the sample fluid into individual sample droplets containing the first fluid. The carrier fluid may be any fluid that is immiscible with the sample fluid. An exemplary carrier fluid is oil. In certain embodiments, the carrier fluid includes a surfactant, such as a fluorosurfactant.  (Emphasis added)

The above showing, especially as it relates to the use of droplets in a carrier that can be an oil, and can be fluorosurfactant, is deemed to meet limitations of claims 51 and 69-72.

While Larson et al., teach use of combined groups of probes, including the use of probes that are fluorescently labeled and that PCR can be conducted in the sample (claim 51), they have not been found to teach performing nucleic acid amplification, e.g., polymerase chain reaction (PCR) where one amplifies the probes (applicant’s “binders”).  Larson et al., has also not been 
Bodeau et al., in paragraph [0041], teach using probes (applicant’s first and second “probe species” of claim 51) that bind to the barcode sequence of another probe (applicant’s “oligonucleotide binder”), and that the probe that binds to the barcode is fluorescently labeled.  Paragraph [0042] teaches:
[0042] Provided herein is a system, comprising a plurality of identifiable nucleic acid barcodes comprising overlapping dibase color positions. In some embodiments of the system, the overlapping dibase color positions can be sequenced in a color space. In some embodiments of the system, the sequence of the color positions can be determined using fluorophore encoded dibase probes. At least two, three, four, or more fluorophore encoded dibase probes can be used to determine the sequence of the color positions. In some embodiments of the system, in successive cycles, the fluorophore-encoded dibase probes hybridize to the barcode template, and the color of the fluorophore-labeled probe is identified.

It would have been obvious to one of ordinary artisan in the art to have modified the method of Larson et al., whereby one used an additional round of probes, probes that would bind to that which binds directly to the target (applicant’s “oligonucleotide binders”) for to do so would expand the power of the hybridization as each level of probes allows one to incorporate more information via the coding of nucleotides as well as the use of different fluorescent labels.
The above showing is deemed to render obvious further limitations of claim 51.

Neither Larson et al., nor Bodeau et al., have been found to teach including a universal primer binding site in probes (applicant’s “oligonucleotide binders”).

Fu et al., at paragraph [0005] and [0006], teach:
[0005] Provided herein are methods of detection of gene expression in digital format and genome-wide without RNA isolation, signal amplification, and array hybridization. By allow research to obtain quantitative information on gene expression that is directly proportional to specific mRNA copy numbers in the cell under investigation. This detection can be at the single cell level.  (Emphasis added)

Fu et al., at paragraph [0063], teach:
[0063] A plurality of probes (also referred to herein as "hybridization probes") comprise at least two portions: a first portion comprises a target-specific oligonucleotide that is capable of hybridizing to a target polynucleotide, and a second portion comprising a "universal primer landing site". Two different hybridization probes are designed to be specific for an upstream and downstream segment of a target polynucleotide. An upstream hybridization probe will comprise a first universal primer landing site and the downstream hybridization probe will comprise a second universal primer landing site. The first and second universal landing sites are not the same. (Emphasis added)

The above showing is deemed to fairly suggest limitations of claims 51, 58, 63 and 64.

Neither Larson et al., Bodeau et al., nor Fu et al., have been found to teach that an oligonucleotide binder can comprise two different primer sites (claim 51), as well as having the “target nucleic acid specific sequence” be in two parts (claim 55), much less teach ligating the two hybridized target-specific sequences, and digesting via an exonuclease those probes that have not been ligated.

Hardenbol, at paragraph [0054], provides motivation for one to use circularizing probes (e.g., padlock probes; applicant’s “oligonucleotide binder”) and also established how well known in the art such means of detection were.  As stated therein:
[0054] As mentioned above, polynucleotide mixtures of the invention may be employed as circularizing probes, such as padlock probes, rolling circle probes, Such probes are desirable because non-circularized probes can be digested with single stranded exonucleases thereby greatly reducing background noise due to spurious amplifications, and the like.  (Emphasis added)


Attention is also directed to FIG. 2A in Hardenbol, and the accompanying description of same.

    PNG
    media_image2.png
    371
    610
    media_image2.png
    Greyscale

[0055] FIG. 2 illustrates a molecular inversion probe and how it can be used to generate an amplicon after interacting with a target polynucleotide in a sample. A linear version of the probe is combined with a sample containing target polynucleotide (200) under conditions that permit target-specific region 1 (216) and target-specific region 2 (218) to form stable duplexes with complementary regions of target polynucleotide (200). The ends of the target-specific regions may abut one another (being separated by a "nick") or there may be a gap (220) of several (e.g. 1-10 nucleotides) between them. In either case, after hybridization of the target-specific regions, the ends of the two target specific regions are covalently linked by way of a ligation reaction or an extension reaction followed by a ligation reaction. The latter reaction is carried out by extending with a DNA polymerase a free 3' end of one of the target-specific regions so that the extended end abuts the end of the other target-specific region, which has a 5' phosphate, or like Besides target-specific regions (216 and 218), in sequence such a probe may include first primer binding site (202), optional cleavage site (204), second primer binding site (206), first tag-adjacent sequences (208) (usually restriction endonuclease sites and/or primer binding sites) for tailoring one end of a labeled target sequence containing oligonucleotide tag (or barcode sequence) (210), and second tag-adjacent sequences (214) for tailoring the other end of a labeled target sequence. In operation, after specific hybridization of the target-specific regions and their ligation (222), the reaction mixture is treated with a single stranded exonuclease that preferentially digests all single stranded nucleic acids, except circularized probes. In one embodiment of molecular inversion probes, after such treatment, circularized probes are treated with a cleaving agent that cleaves the probe between primer (202) and primer (206) so that the structure is linearized for PCR amplification.

The above showing is deemed to meet not only limitations of claim 51, but also limitations of claims 55-58.

Additional motivation for modifying the method of Larson et al., Bodeau et al., and Fu et al., can be found in Schoen et al., at paragraph [0004], who teach:
[0004] Padlock probes (PLP) are circularising probes which can offer a means of combining specific molecular recognition and universal amplification (or specific amplification and general recognition), thereby increasing sensitivity and multiplexing capabilities without limiting the range of potential target organisms. PLPs are long oligonucleotides of approximately 100 bases, containing target complementary regions at both their 5' and 3' ends (FIG. 1). These regions recognise adjacent sequences on the target DNA (Nilsson, M., Malmgren, H., Samiotaki, M., Kwiatkowski, M., Chowdhary, B. P. and Landegren, U. (1994) Padlock probes: circularizing oligonucleotides for localized DNA detection. Science, 265, 2085-2088.), and between these segments lie universal primer sites and a unique sequence identifier, the so-called ZipCode. Upon hybridisation, the ends of the probes get into adjacent position, and can be joined by enzymatic ligation converting the probe into a circular molecule that is threaded on the target strand. This ligation, and the resulting circular molecule can only take place when both end segments recognise their target sequences correctly. Non-circularised probes are removed by exonuclease treatment, while the circularised ones may be amplified with universal primers. This mechanism ensures reaction specificity, even in a complex nucleotide extract with a large number of padlock probes. Subsequently, the target-specific products are detected by a universal cZipCode microarray (Shoemaker, D. D., Lashkari, D. A., Morris, D., Mittmann, M. and Davis, R. W. (1996) Quantitative phenotypic analysis of yeast deletion mutants using a highly parallel molecular bar-coding strategy. PLPs have been shown to have good specificity and very high multiplexing capabilities in genotyping assays (Hardenbol, P., Baner, J., Jain, M., Nilsson, M., Namsaraev, E. A., Karlin-Neumann, G. A., Fakhrai-Rad, H., Ronaghi, M., Willis, T. D., Landegren, U. and Davis, R. W. (2003) Multiplexed genotyping with sequence-tagged molecular inversion probes. Nat. Biotechnol., 21, 673-678.).  (Emphasis added)

In view of the above presentation, it would have been obvious to a person of ordinary skill in the art to have modified the method of Larson et al., and Bodeau et al., by including universal primer binding sites (Fu et al., and Hardenbol) in the probes of different groups of probes for to do so would allow for those probes (applicant’s “oligonucleotide binders”) that did hybridize to a target sequence to be amplified to the point that they are readily detectable, thereby enabling one of skill in the art to readily detect a plurality of different target sequences of interest in a simultaneous manner using fewer reagents and thereby reducing operation cost and complexity.

Neither Larson et al., Bodeau et al., Fu et al., Hardenbol, nor Fan et al., have been found to disclose incorporating a reference sequence in the assay.

Ramakrishnan, in paragraph [0062], teach detecting both a target gene/nucleic acid sequence and a reference gene/nucleic acid, wherein the target and reference can be detected simultaneously, using different labels, such as fluorescent dyes.  As stated therein:
[0062] According to the present invention, CNV calculations will typically include calculation of "relative copy number" so as to advantageously distinguish apparent differences in gene copy numbers in different samples from distortion or assay noise/error, such as distortion caused by differences in sample amounts. The relative copy number of a gene (per genome) can be expressed as the ratio of the copy number of a target gene to the copy number of a single copy reference gene in a DNA sample of known concentration (copy number) in the genome of the patient, which is typically equal to 1. By using two assays for the two genes (the target polynucleotide and the reference polynucleotide) with two different labels (e.g., fluorescent dyes) on the same the methods described herein can be used to simultaneously quantitate both genes in the same DNA sample.  (Emphasis added)


It would have been obvious to one of ordinary skill in the art to have further modified the method of Larson et al., Bodeau et al., Fu et al., Hardenbol and Fan et al., with the method of Ramakrishnan, for as indicated by Ramakrishnan, such methods allow one to “simultaneously quantitate both genes in the same DNA sample”, therein doubling the power of the assay over that provided via the plurality of probes and barcodes.

In addition to the above-identified teachings in prior art of record, it is noted that applicant has made numerous admissions as to the state of the art.  In support of this position, attention is directed to page 7, last paragraph, of the disclosure.  As asserted to therein:
Methods of the invention are applicable to DNA from whole cells or to portions of genetic or proteomic material obtained from one or more cells. For a subject, the sample may be obtained in any clinically acceptable manner, and the nucleic acid templates are extracted from the sample by methods known in the art. Nucleic acid templates can be obtained as described in U.S. Patent Application Publication Number US2002/0190663 Al, published Oct. 9, 2003. Generally, nucleic acid can be extracted from a biological sample by a variety of techniques such as those described by Maniatis, et al. (Molecular Cloning: A Laboratory Manual, Cold Spring Harbor, N.Y., pp. 280-281, 1982), the contents of which are incorporated by reference herein in their entirety.

Applicant, at page 11, first paragraph, of the disclosure asserts:
Methods of synthesizing oligonucleotide are known in the art. See, e.g., Sambrook et al.
(DNA microarray: A Molecular Cloning Manual, Cold Spring Harbor, N.Y., 2003) or Maniatis, et al. (Molecular Cloning: A Laboratory Manual, Cold Spring Harbor, N.Y., 1982), the contents of each of which are incorporated by reference herein in their entirety. Suitable methods for synthesizing oligonucleotide are also described in Caruthers (Science 230:281-285, 1985), the contents of which are incorporated by reference. Oligonucleotides can also be obtained from commercial sources such as Operon Technologies, Amersham Pharmacia Biotech, Sigma, and Life Technologies. The oligonucleotides can have an identical melting temperature. The lengths of the oligonucleotides can be extended or shortened at the 5' end or the 3' end to produce oligonucleotides with desired melting temperatures. Also, the annealing position of each 

Applicant, at page 16, last paragraph, bridging to page 17, of the disclosure asserts:
       Any method known in the art may be used for removing unbound binders. For example, the binders can be RNA binders and unbound binders can be removed by exonuclease digestion.  Alternatively, the nucleic acid in the sample can be modified with a biotin tag prior to being incubated with the first and second binders. The incubated mixture can be exposed to a streptavidin coated surface, such as magnetic beads such that the nucleic acid in the sample hybridized with the binders binds to the streptavidin coated surface. A magnetic field can then be used to separate the unbound binders from nucleic acid having bound binders. Methods of modifying nucleic acids with biotin and then attaching to a streptavidin coated surface are known in the art, see for example, Lapidus et al. (U.S. patent number 7,169,560), Lapidus et al. (U.S. patent application number 2009/0191565), Quake et al. (U.S. patent number 6,818,395), Harris (U.S. patent number 7,282,337), and Quake et al. (U.S. patent application number 2002/0164629), the content of each of which is incorporated by reference herein in its entirety.

       Various other attachment methods can be used to anchor or immobilize the nucleic acid molecule to the surface of a substrate. The immobilization can be achieved through direct or indirect bonding to the surface. The bonding can be by covalent linkage. See, Joos et al., Analytical Biochemistry 247:96-101, 1997; Oroskar et al., Clin. Chem. 42:1547-1555, 1996; and Khandjian, Mol. Bio. Rep. 11:107-115, 1986. An example of an attachment is direct amine bonding of a terminal nucleotide of the template or the 5' end of the primer to an epoxide integrated on the surface. The bonding also can be through non-covalent linkage. For example, biotin-streptavidin (Taylor et al., J. Phys. D. Appl. Phys. 24:1443, 1991) and digoxigenin with anti-digoxigenin (Smith et al., Science 253: 1122, 1992) are common tools for anchoring nucleic acids to surfaces and parallels.

Applicant, at page 23 of the disclosure, admits that methods for performing the claimed method of amplification are known in the art.  As admitted to therein:
Amplification based detection
In certain embodiments, amplification based methods are used to detect the code site.
Amplification refers to production of additional copies of a nucleic acid sequence and is generally carried out using polymerase chain reaction or other technologies well known in the art (e.g., Dieffenbach and Dveksler, PCR Primer, a Laboratory Manual, 

       Polymerase chain reaction (PCR) refers to methods by K. B. Mullis (U.S. patent numbers 4,683,195 and 4,683,202, hereby incorporated by reference) for increasing concentration of a segment of a target sequence in a mixture of genomic DNA without cloning or purification.

Applicant, at page 24, last paragraph, of the as-filed disclosure, admits that methods for forming droplets are known in the art.  As admitted to therein:
Methods of forming droplets are shown for example in Link et al. (U.S. patent application numbers 2008/0014589, 2008/0003142, and 2010/0137163), Stone et al. (U.S. patent number 7,708,949 and U.S. patent application number 2010/0172803), Anderson et al. (U.S. patent number 7,041,481 and which reissued as RE41,780) and European publication number EP2047910 to Raindance Technologies Inc. The content of each of which is incorporated by reference herein in its entirety.

Applicant, at page 26 of the as-filed disclosure admits that methods for performing PCR in droplets are known in the art.  As stated therein:
Methods for performing PCR in droplets are shown for example in Link et al. (U.S. patent application numbers 2008/0014589, 2008/0003142, and 2010/0137163), Anderson et al. (U.S. patent number 7,041,481 and which reissued as RE41,780) and European publication number EP2047910 to Raindance Technologies Inc. The content of each of which is incorporated by reference herein in its entirety.

Applicant, at page 28, last paragraph, of the as-filed disclosure admits that methods for producing primer are known in the art and that primers ae also commercially available.  As stated therein:
Primers can be prepared by a variety of methods including but not limited to cloning of appropriate sequences and direct chemical synthesis using methods well known in the art
(Narang et al., Methods Enzymol., 68:90 (1979); Brown et al., Methods Enzymol., 68:109 (1979)). Primers can also be obtained from commercial sources such as Operon 

Applicant, at page 29 of the disclosure, asserts:
During amplification, fluorescent signal is generated in a TaqMan assay by the enzymatic degradation of the fluorescently labeled probe.

Applicant, at page 30 of the as-filed disclosure admits that methods for analysis are known in the art.  As stated therein:
Analysis
Analysis is then performed on the binders. Regardless of the code detection method (e.g., sequencing or amplification based methods), the analysis may be based on counting, i.e., determining a number of droplets or barcodes for the first binder, determining a number of droplets or barcode for the second binds, and then determining whether a statistical different exists between the first and second numbers. Such methods are well known in the art. See, e.g., Lapidus et al. (U.S. patent numbers 5,670,325 and 5,928,870) and Shuber et al. (U.S. patent number 6,203,993 and 6,214,558), the content of each of which is incorporated by reference herein in its entirety.  (Emphasis added)

In view of the above analysis of the prior art of record, including the admissions of applicant, the claimed invention would have been obvious to one of ordinary skill in the art.  Further, a review of the disclosure fails to find evidence of unexpectedly superior results, and thusly, a secondary consideration.  To the contrary, a review of the disclosure finds where applicant has made numerous assertions that known methods, under known conditions, can be applied. Therefore, and in the absence of convincing evidence to the contrary, claims 51, 55-58, 62-64, and 69-72 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US .



Claims 60 and 75 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2011/0244455 A1 (Larson et al.) in view of US 2011/0257031 A1 (Bodeau et al.), US 2011/0045462 A1 (Fu et al.), US 2006/0234264 A1 (Hardenbol), US 2012/0021930 A1 (Schoen et al.), US 2009/0069194 A1 (Ramakrishnan)  and applicant’s admissions as applied to claims 51, 55-58, 62-64, and 69-72 above, and further in view of US 2011/0151444 A1 (Albers et al.).

See above for the basis of the rejection as it pertains to the disclosure of Larson et al., Bodeau et al., Fu et al., Hardenbol, Schoen, Ramakrishnan, and applicant’s admissions.

In addition to the above identified teachings of Larson et al., Bodeau et al., Fu et al., Hardenbol, Schoen, and Ramakrishnan, it is further noted that Ramakrishnan, at paragraph [0109], teaches of the polymerase cleaving the quencher that is attached to a probe.  As stated therein:
[0109] When the probe is intact, energy transfer between the two fluorophores occurs and the quencher quenches emission from the reporter. During the extension phase of PCR, the probe is cleaved by the 5' nuclease activity of a nucleic acid polymerase such as Taq polymerase, thereby releasing the reporter from the polynucleotide-quencher and resulting in an increase of reporter emission intensity which can be measured by an appropriate detector.  (Emphasis added)

The above showing is deemed to meet a limitation of newly-added claim 75. 
In addition to the prior admissions of applicant, attention is also directed to page 5, lines 29-30, of the as-filed disclosure wherein applicant teaches that hydrolysis probes are commercially available and are part of the TAQMAN assay system.  As stated therein:
Figure 7 shows an embodiment of a multiple TAQMAN (hydrolysis probes, Invitrogen, Inc.) assay with assay specific probes.  (Emphasis added)

Applicant, at page 35, lines 5-10, teaches the use of commercially-available TAQMAN test, and its hydrolysis probes, to detect chromosomal aneuploidy.  As stated therein:
Detection of chromosomal aneuploidy using probes that hybridize to multiple locations in different chromosomes at multiple sites coupled with sequence specific PCR primers

Identification of an aneuploidy from DNA extracted from maternal blood using end point TAQMAN (hydrolysis probes, Invitrogen, Inc.) based digital PCR may be accomplished by conducting one assay against an affected chromosome and another assay against a normalization chromosome.

Albers et al., at paragraph [0081], teaches that the method “is carried out in the presence of at least two hydrolysis probes”.  
Albers et al., at paragraph [0073], provides a description of how a “hydrolysis probe” can function.  As stated therein:
[0073] The term "hydrolysis probe" as used herein generally refers to an oligonucleotide which can be enzymatically hydrolysed. In particular, in the context of the present invention, a "hydrolysis probe" refers to an oligonucleotide which can be hydrolysed by the 5'- to 3' exonuclease activity of a Taq DNA polymerase during a PCR reaction. More preferably, a "hydrolysis probe" of the present invention means a TaqMan® probe, i.e. a sequence-specific oligonucleotide carrying both a fluorophore and a quencher moiety, in which the fluorophore and the quencher moiety are attached to the oligonucleotide as such that the proximity of the fluorophore (i.e. the fluorescent reporter or the fluorescent label) to the quencher prevents the reporter from fluorescing. The use of TaqMan® probes in quantitative, real-time PCR analysis is well known procedure known to the person skilled in the art, and, e.g., exemplified in Example 1. In general, TaqMan® probes are designed as such that the fluorophore is attached at or near the 5'-end of the oligonucleotide probe, while the quencher is located at or near the 3'-end.  During the combined annealing/extension phase of a polynucleotide chain reaction (PCR), the probe is cleaved by the 5'- to 3' exonuclease activity of Taq DNA polymerase, thereby separating the fluorophore and the quencher moieties, with the consequence that the fluorescence reporter can emit a fluorescence signal which can then be measured. The detectable fluorescence is proportional to the amount of accumulated PCR product.

Given the explicit teachings of applicant that such probes are commercially available, and had been used for the detection of a variety of target sequences, one would have been amply motivated knowing that such components are commercially available, thereby reducing the complexity of trying to synthesize reagents for the assay, and enhancing the enablement of same.  
In addition to the above, said ordinary artisan would have been aware of the functionality of the probes given the disclosure of Albers et al., and that the signal generated by use of such a probe is proportional to the amount of target present, thereby providing the ordinary artisan with a highly adaptable and reproducible means for quantifying the amount of target nucleic present in any given sample.  
In view of the above analysis and in the absence of convincing evidence to the contrary, claims 60 and 75 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2011/0244455 A1 (Larson et al.) in view of US 2011/0257031 A1 (Bodeau et al.), US 2011/0045462 A1 (Fu et al.), US 2006/0234264 A1 (Hardenbol), US 2012/0021930 A1 (Schoen et al.), US 2009/0069194 A1 (Ramakrishnan)  and applicant’s admissions as applied to claims 51, 55-58, 62-64, and 69-72 above, and further in view of US 2011/0151444 A1 (Albers et al.).

Claims 73 and 74 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2011/0244455 A1 (Larson et al.) in view of US 2011/0257031 A1 (Bodeau et al.), US 2011/0045462 A1 (Fu et al.), US 2006/0234264 A1 (Hardenbol), US 2012/0021930 A1 (Schoen et al.), US 2009/0069194 A1 (Ramakrishnan)  and applicant’s admissions as applied to claims 51, 55-58, 62-64, and 69-72 above, and further in view of US 2012/0010085 A1 (Rava et al.) and US 2010/0184069 A1 (Fernando et al.).
See above for the basis of the rejection as it pertains to the disclosure of Larson et al., Bodeau et al., Fu et al., Hardenbol, Schoen, Ramakrishnan, and applicant’s admissions.

Neither Larson et al., Bodeau et al., Fu et al., Hardenbol, Schoen, Ramakrishnan, nor applicant’s admissions have been found to teach of cell-free fetal DNA isolated from a “maternal sample”.

Rava et al., teach of performing PCR so to detect fetal DNA present in a sample, and to also quantify the amount of fetal DNA present.  Also disclosed therein is the aspect of using amplification reactions so to detect different polymorphic sites that may be present in the fetal and maternal fractions.  As disclosed therein:
Thus, in one embodiment, the method that is used for determining the fetal fraction in a maternal sample e.g. plasma sample, comprises preamplifying the mixture of fetal and maternal nucleic acids present in the plasma cIDNA sample using a whole genome amplification method, amplifying a plurality of polymorphic nucleic acids in said mixture of fetal and maternal nucleic acids, wherein each of said at least one polymorphic nucleic acid comprises an STR; determining the amount of fetal and maternal STR alleles at least one polymorphic nucleic acid; and calculating the fetal fraction from the amount of fetal and maternal STR alleles. Following preamplification, multiplex STR analysis for determining fetal fraction is performed by amplifying polymorphic target nucleic acids present in a maternal plasma sample that each comprise a miniSTR selected from CSF1PO, FGA, TH01, vWA, D3S1358, D5S818, D7S820, D8S1179, D13S317, D16 S539, D18S51, D2S1338, Penta D, Penta E, D22S1045, D20 S1082, D20 S482, D18S853, D17S1301, D175974, D14S1434, D12ATA63, D11S4463, D10S1435, D10S1248, D9S2157, D9S1122, D8S1115, D6S1017, D6S474, D5S2500, D4S2408, D4S2364, D3S4529, D3S3053, D2S1776, D2S441, D1S1677, D1S1627, and D1GATA113. Alternatively, multiplex STR analysis for determining fetal fraction is performed by amplifying polymorphic target nucleic acids for the panel of miniSTRs: CSF1PO, D13S317, D16 S539, D18S51, D21S11, D2S1338, D7S820 and FGA.  (Emphasis added)


Fernando et al., in paragraph [0027], teach amplification of cell-free fetal DNA from maternal plasma.  As stated therein:
[0027] FIG. 9 is an illustrative graphic representation showing amplification of fetal cell-free DNA from maternal plasma by whole genome amplification (WGA). One aliquot (without amplification) is used directly to quantify (by real-time PCR) the Y chromosomal SRY sequence from maternal plasma (an indicator of fetal DNA in maternal plasma). The other aliquot (with amplification) is subjected to WGA and then SRY sequence quantification by real-time PCR is performed. Enrichment in fetal cell-free DNA from maternal plasma by eighty fold is observed with WGA.


The above teaching is deemed to meet limitations of newly-added claim 73.
Fernando, in FIG. 7, and the description of same in paragraph [0025], provides graphic representations of the quantity of cell-free fetal DNA, and provides statistical analysis of same, showing standard deviations, and clearly representing what constitutes a statistically significant change.  As disclosed therein:

    PNG
    media_image3.png
    431
    650
    media_image3.png
    Greyscale

[0025] FIG. 7 is an illustrative graphic representation showing the relative amounts of fetal cell-free DNA over time in a blood sample drawn into standard K3EDTA tubes. In each box plot, the percentage of cell-free plasma DNA is represented as genome th and 25th percentiles. The upper and lower error bars indicate the 10th and 90th percentiles, respectively. The upper most and lower most dots indicate the maximum and minimum values. The y-axis is in logarithmic scale. Over time, a statistically significant decrease in the percentage of fetal cell-free DNA is seen only in K3EDTA tubes (*P<0.05, **P≤0.01 by paired Student's t test).  (Emphasis added)


In view of the above showing, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the combined method of Larson et al., Bodeau et al., Fu et al., Hardenbol, Schoen, Ramakrishnan, and applicant’s admissions whereby one not only was detecting the cell-free circulating nucleic acid obtained from a maternal sample, but also performed the assay wherein one was determining if a “statistical difference exists” in the detected labels.  As noted above, Applicant, at page 29 of the disclosure, asserts:
During amplification, fluorescent signal is generated in a TaqMan assay by the enzymatic degradation of the fluorescently labeled probe.

Applicant, at page 30 of the as-filed disclosure admits that methods for analysis are known in the art.  As stated therein:
Analysis
Analysis is then performed on the binders. Regardless of the code detection method (e.g., sequencing or amplification based methods), the analysis may be based on counting, i.e., determining a number of droplets or barcodes for the first binder, determining a number of droplets or barcode for the second binds, and then determining whether a statistical different exists between the first and second numbers. Such methods are well known in the art. See, e.g., Lapidus et al. (U.S. patent numbers 5,670,325 and 5,928,870) and Shuber et al. (U.S. patent number 6,203,993 and 6,214,558), the content of each of which is incorporated by reference herein in its entirety.  (Emphasis added)

In view of the above analysis of the prior art of record, including the admissions of applicant, the claimed invention would have been obvious to one of ordinary skill in the art.  Further, a review of the disclosure fails to find evidence of unexpectedly superior results, and thusly, a secondary consideration.  To the contrary, a review of the disclosure finds where  

Response to argument
At pages 5-11 of the response of 19 January 2021, hereinafter the response, applicant’s representative traverses the rejection of claims under 103(a).  At page 9 of the response, said representative asserts:
As explained, the method of claim 51 requires that a single oligonucleotide binder hybridizes to each target region, and that the binder has two universal priming sites. In contrast, Fu hybridizes two oligonucleotides to a target site, each with a single priming site. Thus, although Fu discloses universal priming sites, Fu does not teach a single oligonucleotide binder with two universal priming sites. Further, since Fu requires two oligonucleotides to bind to a target region, the combination of Fu with Larson does not provide the recited binder. In Fu and Larson, each capture event requires a pair of oligonucleotides, while the recited method uses a single binder for each target region.

At page 10 of the response said representative asserts:
Ramakrishnan, Schoen, Hardenbol, and Albers, which were cited in rejections of claims dependent from claim 51, fail to cure the deficiencies of Larson, Fu, and Bodeau.

The above arguments have been considered.  As noted above in the body of the rejection, Hardenbol does cure many of the deficiencies of Larson et al., Bodeau et al., Fu et al., and Ramakrishnan et al., for contrary to assertions of applicant, Hardenbol does clearly teach of oligonucleotide binders that comprise two primer sites as well as having two sections that are target specific.  
Acknowledgement is also made of the fact that new claims 73-75 had been added.  These claims have also been found to be obvious in view of prior art made of record.
In view of the above analysis and in the absence of convincing evidence to the contrary, claims 51, 55-58, 60, 62-64, and 69-75 have been rejected under 35 USC 103(a).
Conclusion
Objections and/or rejections which appeared in the prior Office action and which have not been repeated hereinabove have been withdrawn.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 7,229,760 B2 (Zohlnӧfer et al.), at column 39, lines 14-22, teaches the use of sensitive labels in detection of hybridization reaction products. As stated therein:
For further analysis and verification by gene-specific PCR, only genes were considered that showed a differential expression with a statistical difference of at least p=0.03 by the Wilcoxon Test.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bradley L. Sisson whose telephone number is (571)272-0751.  The examiner can normally be reached on Monday to Thursday, from 6:30 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/Bradley L. Sisson/Primary Examiner, Art Unit 1634